ORDER
DANIEL J. O’HARA, JR., formerly of SUMMIT, who was admitted to the bar of this State in 1971, and who thereafter was suspended from the practice of law by Order of this Court filed January 30, 2002, and who remains suspended at this time, having tendered his consent to disbarment as an attorney at law of the State of New Jersey, and good cause appearing;
It is ORDERED that DANIEL J. O’HARA, JR., is disbarred by consent, effective immediately; and it is further
ORDERED that respondent’s name be stricken from the roll of attorneys and that he be permanently restrained and enjoined from practicing law; and it is further
ORDERED that all funds, if any, currently existing in any New Jersey financial institution maintained by DANIEL J. O’HARA, JR., pursuant to Rule 1:21-6, which were restrained from disbursement by Order of the Court filed January 30, 2002, shall be transferred by the financial institution to the Clerk of the Superior Court, who is directed to deposit the funds in the Superior Court Trust Fund, pending the further Order of the Court; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with disbarred attorneys; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.